DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
Claims 2, 7 and 10 are cancelled Claim 15 is added. Claims 1, 3-6, 8-9 and 11-15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2017/0351880, previously cited) in view of Kuzo, et al. (US 8,982,097, herein Kuzo).1	Regarding claim 1, Ozawa teaches a card reader and control method of the card reader structured to perform at least one of reading of magnetic data recorded in a card and writing of magnetic data to the card, the card reader comprising: 	a metal detection sensor structured to detect a foreign matter including metal (paragraph 0036); 	a judgment part configured to compare an output of the metal detection sensor with a predetermined threshold value to determine whether abnormality has occurred or not (paragraph 0041); 	an abnormality determination part configured to obtain a difference between a reference value and an output of the metal detection sensor in a case that the judgment part determines that the abnormality has occurred to determine as the foreign matter in a state that the difference is within a stable determination width (paragraph 0041); and 	wherein the abnormality determination part determines that the foreign matter exists in a case that the state that the difference is within the stable determination width has continued over a predetermined time period (paragraph 0041).	Ozawa does not explicitly teach a stable determination width being set in advance within a range not exceeding the predetermined threshold; and	the abnormality determination part determines that the current output is affected by water droplets rather than a foreign substance when the difference is larger than the predetermined threshold and fluctuates beyond the stable determination width within the stability judgment time.	Kuzo teaches a stable determination width being set in advance within a range not exceeding the predetermined threshold (column 17, lines 37-67: method 600); and	the abnormality determination part determines that the current output is affected by water droplets rather than a foreign substance when the difference is larger than the predetermined threshold and fluctuates beyond the stable determination width within the stability judgment time (column 17, lines 37-67: method 600).	Regarding claims 3, 8, 11 and 13, Ozawa further teaches the judgment part updates the reference value with the output of the metal detection sensor in a case that the judgment part determines to be no abnormality as a result of comparing the output of the metal detection sensor with the predetermined threshold value (paragraph 0042).	Regarding claims 4, 9, 12 and 14, Ozawa further teaches the abnormality determination part updates the reference value with the output of the metal detection sensor when the difference exceeds the stable determination width (paragraph 0041).	Regarding claim 6, Ozawa further teaches the output value is repeatedly acquired at a predetermined time interval in a state that the card is not inserted into the card reader (paragraph 0041).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-9 and 11-15 have been considered but are moot in view of the new grounds of rejection. New reference Kuzo has been used to teach the newly added limitations. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.